J-A18032-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LAVALLE L. TUCKER                          :
                                               :
                       Appellant               :   No. 1028 WDA 2019

          Appeal from the Judgment of Sentence Entered May 21, 2019
     In the Court of Common Pleas of Allegheny County Criminal Division at
                        No(s): CP-02-CR-0000697-2018


BEFORE: BENDER, P.J.E., DUBOW, J., and NICHOLS, J.

MEMORANDUM BY NICHOLS, J.:                            FILED JANUARY 08, 2021

       Appellant Lavelle L. Tucker appeals from the judgment of sentence

imposed after he pled guilty to one count each of indecent assault—person

with mental disability, indecent assault, corruption of minors, and endangering

welfare of children (EWOC).1               On appeal, Appellant challenges the

discretionary aspects of his sentence. We affirm.

       The trial court described the facts underlying Appellant’s plea as follows:

       The convictions arose from an incident that occurred on December
       19, 2017. The victim H.B. was a minor at the time who attended
       the Children’s Institute of Pittsburgh, a special needs school. H.B.
       suffers from physical and intellectual disabilities as a result of a
       genetic disorder and is essentially non-verbal and requires
       twenty-four (24) hour care. Appellant was seventy-one (71)
       years old and was employed as a driver by a company that was
       responsible for transporting the victim to school. It was while in

____________________________________________


1 18 Pa.C.S. §§ 3126(a)(6), 3126(a)(2), 6301(a)(1)(i), and 4304(a)(1),
respectively.
J-A18032-20


      this capacity on December 19, 2017, that a passerby observed
      Appellant seated next to the victim inside the handicap van with
      his right hand down the front of her pants, beneath her clothing,
      moving and manipulating his hand. The assault immediately
      ended when the witness yelled and banged her fist on the glass
      window.

Trial Ct. Op. at 4.

      On February 9, 2018, Appellant was charged with two counts each of

aggravated indecent assault and indecent assault, and one count each of

corruption of minors and EWOC. On February 18, 2019, the Commonwealth

filed a motion to amend the criminal information so that it could withdraw the

two counts of aggravated indecent assault and remove the “course of conduct”

requirement from the corruption of minors charged.      See Mot. to Amend,

2/18/19, at 1-2.

      On February 25, 2019, the charges were amended as requested. N.T.,

2/25/19, at 8. Following a guilty plea colloquy, Appellant entered an open

guilty plea to the remaining charges. Id. at 8-13. Sentencing was deferred

for preparation of a pre-sentence investigation (PSI) report. Id. at 13.

      On May 8, 2019, the trial court conducted a sentencing hearing. P.F.,

the mother of the victim, gave an impact statement on the victim’s behalf.

N.T., 5/8/19, at 7-11. T.F., the maternal grandfather of the victim, also gave

a victim impact statement. Id. at 15-18. Appellant made his allocution. Id.

at 22-24. The court indicated that it had considered the PSI, the sentencing

guidelines, the arguments of counsel, the victim impact statements, and

Appellant’s allocution.   Id. at 25.      The court noted the mitigating

circumstances of Appellant’s age, his admission of responsibility, and his

                                    -2-
J-A18032-20



expression of remorse, although the court noted that Appellant’s allocution

had focused primarily on the effect the case had had on Appellant. Id. at 26.

As an aggravating factor, the court noted the extent of the victim’s mental

disability, the “heartbreaking noises” the victim had uttered in the courtroom

and the fact that Appellant had been in a position of trust and authority

towards the victim. Id. at 26-27. At the conclusion of the hearing, the court

sentenced Appellant to an aggregate of three and one-half to seven years of

incarceration and a consecutive six years of probation. 2 Id. at 28-34.

       On May 20, 2019, Appellant filed a timely post-sentence motion seeking

a reduction of his sentence due to his age; his minimal involvement with the

criminal justice system prior to the instant crime; the fact that he had willingly

pleaded guilty and saved the victim from the trauma of trial; and because

Appellant was remorseful for his actions. See Appellant’s Post-Sentence Mot.,

5/20/19, at 1-2. On June 12, 2019, the trial court denied Appellant’s post-

sentence motion.

       Appellant filed a timely notice of appeal on July 12, 2019. Appellant

subsequently filed a timely court-ordered Pa.R.A.P. 1925(b) statement. The

trial court issued a responsive Rule 1925(a) opinion concluding that it had



____________________________________________


2  The court sentenced Appellant to thirteen to twenty-six months of
incarceration for indecent assault—person with mental disability; sixteen to
thirty-two months’ incarceration for corruption of minors, to run
consecutively; and six years of consecutive probation.



                                           -3-
J-A18032-20



sentenced Appellant appropriately pursuant to the sentencing guidelines.3

Trial Ct. Op., 11/4/19, at 4-8.

       On appeal, Appellant raises one issue for our review:

       Did the trial court abuse its discretion when it imposed a
       manifestly excessive and unreasonable sentence that was based
       on bias and speculation, double counted factors from the
       guidelines, and failed to properly consider all of the relevant
       sentencing criteria under 42 Pa.C.S.A. § 9721(b)?

Appellant’s Brief at 6 (some formatting altered).

       Appellant’s claim relates to the discretionary aspects of his sentence.

He contends that, for the following reasons, his sentence was manifestly

unreasonable: 1) the trial court used impermissible factors and based its

sentence on bias, ill-will, and speculation; 2) the court double-counted a factor

already in the sentencing guidelines; 3) the court did not properly consider

the mitigating evidence and Appellant’s rehabilitative needs but, instead,

focused on the gravity of the offense and victim impact. Appellant’s Brief at

16.

       Initially, we note that “challenges to the discretionary aspects of

sentencing do not entitle an appellant to review as of right.” Commonwealth

v. Derry, 150 A.3d 987, 991 (Pa. Super. 2016) (citation omitted and

formatting altered). An appellant challenging the discretionary aspects of his



____________________________________________


3 On May 22, 2020, the parties filed a stipulation to supplement the certified
record with Appellant’s PSI. See Stipulation, 5/22/20, at 1-2. The PSI is
contained within the certified record.

                                           -4-
J-A18032-20



sentence must invoke this Court’s jurisdiction by satisfying a four-part test to

determine:

      (1) whether appellant has filed a timely notice of appeal, see
      Pa.R.A.P. 902 and 903; (2) whether the issue was properly
      preserved at sentencing or in a motion to reconsider and modify
      sentence . . . ; (3) whether appellant’s brief has a fatal defect,
      Pa.R.A.P. 2119(f); and (4) whether there is a substantial question
      that the sentence appealed from is not appropriate under the
      Sentencing Code, 42 Pa.C.S.[ ] § 9781(b).

Commonwealth v. Tukhi, 149 A.3d 881, 888 (Pa. Super. 2016) (citation

omitted).    “Issues not presented to the sentencing court are waived and

cannot be raised for the first time on appeal.” Commonwealth v. Malovich,

903 A.2d 1247, 1251 (Pa. Super. 2006) (citation omitted); see also Pa.R.A.P.

302(a) (stating that “[i]ssues not raised in the lower court are waived and

cannot be raised for the first time on appeal”).

      Appellant’s post-sentence motion requested a reduction of his sentence

due to his age; his minimal involvement with the criminal justice system prior

to the instant crime; he had willingly pled guilty; and because Appellant was

remorseful. See Appellant’s Post-Sentence Mot., 5/20/19, at 1-2. Appellant’s

post-sentence motion did not present argument regarding the court’s ill-will,

bias, or partiality, nor did he present argument regarding what Appellant later

characterized as “double-counting.” Id. Appellant raised these issues for the

first time in his Pa.R.A.P. 1925(b) statement of errors complained of on

appeal. See Appellant’s Rule 1925(b) Statement, 8/15/19, at 1-3.




                                     -5-
J-A18032-20



       Therefore, we find that Appellant waived these discretionary sentencing

claims by failing to preserve them at sentencing or in his post-sentence

motion. See Malovich, 903 A.2d at 1251; Commonwealth v. Cartrette,

83 A.3d 1030, 1042-43 (Pa. Super. 2013) (en banc) (holding that the

defendant waived his discretionary sentencing claim when he failed to

preserve it in his post-sentence motion); see also Pa.R.A.P. 302(a).

       Appellant’s sole remaining claim is his contention that the trial court

failed to appropriately consider various mitigating factors in fashioning his

sentence.     This Court “has held on numerous occasions that a claim of

inadequate consideration of mitigating factors does not raise a substantial

question for our review.” Commonwealth v. Caldwell, 117 A.3d 763, 769-

70 (Pa. Super. 2015) (en banc) (citation omitted). As Appellant has not raised

a substantial question for our review, we do not proceed to an examination of

the merits of his appeal.4 Accordingly, we affirm.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/8/2021
____________________________________________


4Even if we were to review the merits of the issues preserved in Appellant’s
post-sentence motion, we would, ultimately, find them meritless.

                                           -6-